Grant, C. J.
(after stating the facts). The $5,000 note had been due about five years and eight months when Mr. Sherman died. The other note was also a few months past due. The death of the debtor suspends the running of the statute of limitations. 2 How. Stat. § 8722. It suspends the statute for two years after granting letters testamentary or of administration, and not afterwards. Section 5901, 2 How. Stat., provides that all claims against estates of deceased persons shall be forever barred unless presented within the time limited for that purpose. Claim*604ant for some reason did not see fit to present its claim when it had the opportunity. There is nothing upon which to base a charge of fraud or concealment of the assets of the estate. Why the will was not presented does not appear. Whether the insurance policy was an asset of the estate we need not determine.
No steps were taken for about 10 years by the claimant, nor until the insurance company had paid the money to the executor of Mr. Sherman’s estate. This did not determine that the money legally belonged to his estate. It is contended that upon his death the policy became hers. So far as this claimant is concerned, it is immaterial to whom the insurance money belonged. Its claim is barred under the statute.
Counsel for claimant contends that creditors may wait until an inventory is filed showing property which can be devoted to the payment of the debts of the deceased, and that the'court has no power to appoint commissioners on claims, or enter an order that claims be heard before the court, until the inventory shows such property. We cannot concur in this view. The presentation of claims is not conditional upon the inventory, nor does the statute require that the inventory precede the hearing of claims. Claimant had an opportunity for its day in court, and failed to improve it. The statute now bars its claim.
Judgment affirmed.
The other Justices concurred.